Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Claims 1-9 and 19-24 are pending.  Claims 1-2, 5-7 and 19-24 are the subject of this FINAL Office Action.  Claims 3-4 and 8-9 are withdrawn.  Claims 10-18 are canceled. Any objection(s) and/or rejection(s) not reiterated and/or maintained in the following FINAL Office Action is considered withdrawn in view of Applicant's response.

Claim Interpretations
	As to “[a] biological system for detecting a tampering activity of an object” in the preamble of claim 1, this is an intended use that “merely states . . . the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations” such that “the preamble is not considered a limitation and is of no significance to claim construction.”  See MPEP § 2111.02(II).  Thus, the claim preamble is not “construed as if in the balance of the claim" because “the claim preamble, when read in the context of the entire claim” does not “recite[] limitations of the claim” and is not “‘necessary to give life, meaning, and vitality’ to the claim.”  See MPEP § 2111.02.  Specifically, the body of the claim does not require any particular “object” that requires “anti-tampering.”  Thus, claim 1 broadly encompasses any “medium” containing “biological member” comprising any “biological material.”
	Similarly, claim 19 states the intended use of “[a] system for detecting a 
	The following phrases are “‘recitation[s] with respect to the manner in which a claimed apparatus is intended to be employed’” and “‘do[] not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim” (MPEP § 2114(II)):
“wherein a change of the state of the at least one biological material is detectable when tampering activity of the object has occurred” (claim 1);
“configured to be formed on a portion of the object in which the RNA strand is not exposed to the one or more stimuli unless tampering activity of the object occurs” (claim 5);
“for holding the at least one biological member to the object” (claim 19);
“a change of the state of the at least one biological member is detectable” (claim 19);
“configured to be formed on the object as a coating that is configured to cover a portion of the object that will be affected if the object is disassembled” (claim 20);
“configured to be formed on a portion of the object in which the RNA strand is not exposed to one or more of the one or more stimuli unless tampering activity of that portion of the object occurs” (claim 20); and
“configured to be disposed in a portion of the object in which the live or hibernating organism is not exposed to one or more of the one or more stimuli unless tampering activity of that portion of the object occurs” (claim 20).

	Biological material that is “engineered to change its state when exposed to one or more stimuli” broadly encompasses any change in state (e.g. length, size, temperature, chemical composition, visual color, etc.) from any stimulus (e.g. heating, cooling, PCR, chemical composition, irradiation, pH change, etc.).
	Thus, claims 1 and 19 broadly encompass any “medium” containing “biological member” comprising any “biological material” for any purpose.  This is consistent with the specification which is generically directed to the idea of placing a “medium” containing “biological member” comprising any “biological material” on any objects for tamper detection, but fails to disclose any particular embodiments.
	Claim 5 contains a conditional clause such that if the condition is not present then the result need not occur.  
	Claim 20 contains a conditional clause such that if the condition is not present then the result need not occur.  
	As to “barcodes” in claim 6, this encompasses any sequence because neither the specification nor the claims disclose any specific barcode design requirements.
	As should be clear by the explanation above and the rejections below, the instant claims are too broad and generic to be allowable over the prior art because they are indistinguishable from the prior art.  Furthermore, the specification fails to provide any specific examples that the Office could examine for allowability.  Thus, the Office cannot find allowable subject matter in the specification for RNA-based anti-tampering systems.
Response to Arguments
	The Office is not persuaded of error as to the preamble not distinguishing from prior art because the following is circular logic: “The claimed invention is directed to an anti-tamper system to detect tampering activities. The claimed invention recites an apparatus for anti-tampering utilizing biological materials. Therefore, the preamble of claim 1 does not merely recite intended uses, but provides structural and functional features of the claimed invention” (Reply, pg. 5, citations omitted).  Specifically, “apparatus for anti-tampering utilizing biological materials” is the same as “anti-tamper system to detect tampering activities.”
	As to the medium, a liquid or fluid is perfectly capable of “hold[ing] [a] biological member in contact with or located within [an] object,” as any skilled artisan can attest to.
	Finally, as to biological material capable of being barcoded, in fact Applicants admit that all biological material can be barcoded because “biological material” broadly encompasses any biological material.


Claim Rejections - 35 USC § 102 - Maintained
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-7 and 19-24 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by CONNOLY (US 2004/0166520).
	As to claims 1-2, 5 and 19-20, CONNOLY teaches medium containing RNA taggant and RNAse H (para. 0064 and Figs. 2-3) for tamper resistance detection of object such as clothing, boxes, etc. by releasing RNA taggant when label or seal is broken (Fig. 4 and para. 0065).  This is the same embodiment described in the specification for RNA as elected (pgs. 5 & 8-9).  In fact, this is the only embodiment described in the specification for RNA.  Furthermore, figure 4F of CONNOLY specifically “shows a tamper-evident label containing an RNA taggant which degrades when the package is opened” (para. 0017; see also para. 0078).  Thus, CONNOLY clearly discloses the same tamper detection scheme as disclosed here by Applicants in the specification.
	As to claim 6, the RNA taggant of CONNOLY includes a barcode label because the taggant is designed to tag (i.e. barcode) a product for tamper detection.
	Response to Arguments
	The Office is not persuaded of error as to claims 1 and 19 because “ribonucleic acid (RNA) strand including a plurality of fixed domains fixed in positions and a plurality of variable domains capable of being moved around” is structurally indistinguishable from the tagged RNA of CONNOLY.  The tag of CONNOLY meets the generic structure of a “barcode” or “variable domain” as claimed.  Furthermore, “domains” are abstract segments/portions on the RNA and fail to distinguish the structure of the CONNOLY tags.  The “domains” can be divided any way with any sequence as generically claimed.  Thus, claims 1 and 19 are indistinguishable from CONNOLY.

New Grounds of Rejections - 35 USC § 112- Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2, 5-7 and 19-24 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor the applicant regards as the invention.  
	The metes and bounds of claim 1 are confusing because the following phrase is unclear: “plurality of variable domains capable of being moved around.”  Specifically, neither the claims nor the specification explain what is meant by “being moved around.”  First, it is not clear where the “variable domains” are moved.  Second, it is not clear the composition of the “variable domains.”  Finally, how and why these “variable domains” are moved is never explained.  The specification includes one statement: “As far as the variable domains are concerned, the variable domains may be moved around” (pg. 12).  This clearly fails to explain any of the above parameters of the “variable domains.”  Thus, it is unclear what is the “variable domain capable of being moved around<” and how it is distinguished from the prior art.
	Claim 19 is confusing because it is not clear how many “domains” are barcoded.  Claim 19 states “a number of the domains among the plurality of domains are barcoded, and the barcoded domains are barcoded differently from each other.”  However, a “number” includes one, but is conflict with “barcoded domains are barcoded differently .

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095.  The examiner can normally be reached on 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AARON A PRIEST/Primary Examiner, Art Unit 1637